Title: From Thomas Jefferson to Bernard Peyton, 13 July 1820
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
July 13. 20.
I have to ask the favor of you to dispose of the inclosed bill of exchange for me. it is drawn by Dr Everitt on James Maury of Liverpool, being the nett proceeds of tobaccos consigned by the Dr to Maury, sold by the latter, and the account of sales acknoleging the balance of 240£–15s.8d sterling in his hands and liable to order. these papers under Maury’s hand Dr Everitt shewed to my grandson in whose favor the draft is; and should any doubt of it’s solidity be apprehended, mr Anderson of Richmd the correspdt of the Dr can vouch the facts.As soon as sold I will pray you to remit 200.D. of the proceeds to mr John Vaughan of  Philadelphia on my acct and to give me immediate notice that I may draw on you for the balance: for so pressing are the calls for money that every day is an additional day of uneasiness, and so pressing in deed is a particular call for the sum of 152D.90 cents that I have ventured to draw on you for it in favor of Jacob W. White. as this  draught is to go from hence to Bedford and thence to Richmd my confidence has been that  before it reaches you you will have effected the sale of the bill, or that it will in some way give you the means of honoring the draug I will further pray of you, as soon as you recieve the proceeds to inclose to me by post 225.D. and for the balance I shall give special draughts on you.ever and affectionately YoursTh: Jefferson